DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This final office action is responsive to Applicants' amendment filed on 07/01/2022.  Claims 1-6 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1-6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (20180269749)

Regarding claim 1. Gu teaches a motor device [fig 1-3] comprising: a motor case [114, 112 and 120 make a case]; an inverter case [see 230 holds an inverter] attached to the motor case; a motor disposed in the motor case; 
an inverter [implicit 230 holds an inverter] disposed in the inverter case; and an insulator [240] disposed in the inverter case, and configured to fix a busbar [242a-242c] that extends from the motor and that electrically connects the motor with the inverter to supply an electric power [function of busbar] from the inverter to the motor, wherein the insulator includes a cooling channel [216 help cool insulator being adjacent to from one another] through which coolant flows

Regarding claim 2. Gu as modified teaches the motor device according to claim 1. wherein the inverter has an inverter channel [228] configured to guide the coolant. a heat dissipator [226] is coupled upstream of the inverter channel; and a terminal block channel [i.e. cooling jacket is coupled downstream from the inverter] is coupled downstream of the inverter channel.  

Regarding claim 3. Gu as modified teaches the motor device according to claim 2, wherein the inverter includes a switching device [¶26], and the inverter channel is positioned between the switching device and the motor [assembly shows 228 sandwich between motor and inverter which includes switching device].   
  
Regarding claim 4-6. Gu as modified teaches the motor device according to claim 1, wherein the busbar is a metal plate [¶16].  

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839